Title: Board of Visitors, University of Virginia, 7 October 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [October 7, 1826]
                            
                        
                        Saturday, Oct. 7th. The board met pursuant to adjournment: present the same members as yesterday.
                        25.  Resolved that the proctor be directed to refund to the several professors, the advances by them made for
                            venitian blinds; when, in the opinion of the executive committee, such appropriation shall be justified by the state of
                            the funds.
                        26. Resolved that the communication of the faculty respecting books, be referred to the executive committee: to
                            be acted upon as the faculty shall advise & the committee approve.
                        27. Resolved, that laborers for the University shall be procured and employed by the proctor, under the control
                            of the executive committee.
                        28. Resolved, that the plan for a public examination & for conferring degrees, recommended by the
                            faculty, is approved and adopted for the present; with this variation only: the examination shall commence on the 1st.
                            Monday in Decr., & the result of the faculty’s deliberations thereon, made known on the fifteenth of that month.
                        29. Resolved as follows: After the present session, no student shall be permitted to board or lodge out of the
                            precincts of the University, unless in the family of his parent or guardian, or in the family of some particular friend
                            approved by the faculty.
                        The student shall not choose his quarters at pleasure; but his hotel & dormitory shall be assigned
                            him by the proctor, under the control of the faculty; and they shall be so distributed among the different hotels, as to
                            preserve equality of numbers at each, as nearly as convenient. In this assignment, the wishes of the student will be
                            respected, as far as may comport with equality of numbers at the hotels, and fitness of residence in the dormitories: but
                            students, being once located, must not be compelled to change their residence for the mere purpose of equality, and shall
                            not be allowed to change either their hotels or dormitories, without the consent of the faculty.
                        The keepers of hotels shall not furnish luxurious fare to their boarders: but the fare shall be plentiful,
                            plain, of good and wholesome viands, neatly served and well dressed; and in all its details, conformable to such rules as
                            the faculty may prescribe pursuant to this enactment.
                        The faculty are authorised, and required if they find it convenient, to prescribe the details of the fare at
                            the hotels—in the spirit of this enactment, assuring, as far as may be, uniformity throughout the institution.
                        The hotel keepers shall furnish the students not only with diet, but with bedding and furniture for their
                            dormitories, fuel, candles, and washing: also proper attendance of servants for domestic and menial duties: The details of
                            which shall be regulated by the faculty. For all these, instead of the board now allowed, they shall receive one hundred
                            and fifty dollars, for the ordinary session; and one half that sum for the next session.
                        If any hotel keeper shall fail to comply with the rules prescribed by this enactment or by the faculty, there
                            shall be such deduction made from the amount of board allowed him, as the faculty shall judge proper.
                        The proctor shall superintend the hotels, shall inspect their tables and the furnishments of the dormitories,
                            at least once a month, and whenever else he shall be required, by any hotel keeper, or boarder, or by the faculty; and he
                            shall regularly report to the faculty all deficiencies and improprieties which he may observe or of which he may be
                            informed.
                        30. Resolved, that the communications of the professors respecting their tenements are referred to the executive
                            committee. They are requested to inform the professors that the funds of the institution are in a condition which does not
                            allow any application to that object at present: that the committee, as soon as the funds will permit, will cause the
                            necessary outhouses to be erected, & will consider the propriety of making the proposed alterations in their
                            attics & cellars.
                        31. Resolved, that a copy of the proceedings of the Board be furnished by the secretary to each member, as soon
                            as practicable after the close of the present & each successive session.
                        32. Resolved that the secretary be instructed to cause to be prepared & delivered, as soon as
                            practicable, to each member, a copy of the proceedings of the Visitors of the Central College, & of the former
                            proceedings of the Visitors of the University.
                        33. Resolved that professor Emmet be authorised to suspend, till the further decision of the Visitors, the
                            discharge of his duties as professor of Natural History, in regard to the Botanic Garden, & the subjects of Botany
                            & Rural Economy.
                        34. A letter having been received from professor Key, the following preamble and resolutions were adopted in
                            relation thereto.
                        The board regret, very deeply, that professor Key still desires to resign his office in the University. They
                            cannot contemplate the loss of his valuable services, without apprehending very serious injury to the interests of the
                            institution over which they preside, & to the interests of the country which has endowed it, and which looks with
                            great solicitude, to its success: and they cannot cease to hope that professor Key, upon further reflection &
                            further experience, will be reconciled to his situation, and find his feelings conspire with his interests in recommending
                            its continuation. The Visitors are the more encouraged in this hope, from the circumstance that they are now endeavoring
                            to introduce some radical changes into the government of the University, which may secure more order than has heretofore
                            prevailed, & may relieve the professors from some of their most irksome duties. The ensuing winter will probably
                            ascertain how far their efforts at reform will be crowned with success.
                        But the appeal which professor Key has now made to them, comes recommended by so much temperance and good
                            feeling, and his proposition to resign is guarded by such reasonable cautions, that the Visitors cannot feel themselves
                            justified in longer detaining him against his will. If therefore, when he shall have known what influence the events of
                            the next winter will have upon his situation, he should still be unwilling to remain with us, his resignation must be
                            accepted; however reluctantly.
                        Therefore, Resolved, that if professor Key shall, at any time, between the first & the fifteenth of
                            March next, by letter addressed to the rector, tender a resignation of his office, to take place at the end of the session
                            which will terminate on the 4th of July 1827—such resignation shall be accepted.
                        35. Resolved that the secretary be requested to communicate the foregoing preamble and resolution, in answer to
                            Mr Key’s letter of the 3d of Oct.
                        36. Resolved that the executive committee are requested, as soon as they find it practicable, to cause the
                            accommodations to be furnished, which are suggested in the communication of professor Bonnycastle.
                        37. Resolved that, after the close of the present session, the science of Political economy, shall be taught in
                            the school of Moral philosophy, instead of the school of law.
                        38. Resolved that the faculty be requested forthwith to cause the small room on the first floor of the rotunda
                            to be finished & fitted for the reception of the natural and artificial curiosities given to the University by
                            the late venerable Rector; and to have them there suitably arranged for preservation & exhibition.
                        39. Resolved that the care & custody of the apartment containing the aforesaid donation of Mr Jefferson
                            shall, for the present, be confided to the Librarian under such regulations as the faculty may prescribe.
                        40. Resolved that the Bursar, on behalf of the Rector & Visitors of the University, be authorised to
                            borrow from either of the banks in Richmond, a sum not exceeding three thousand dollars; and to pledge for the repayment
                            thereof, so much of the annuity of 1827, to be paid by the literary fund, as will be adequate thereto: and that the money
                            so borrowed, be applied under the direction of the executive committee to the payment of the most pressing demands.
                        41. Resolved that the librarian is requested to receive from Thomas J. Randolph, executor of Thomas Jefferson
                            deceased, the books bequeathed to the University by his will, and the bust mentioned in the letter of the exr, addressed
                            to the Rector & Visitors; and to preserve them in the library, subject to the order of the executor.
                        42. Resolved, that the subject of stables for the hotels is referred to the executive committee, to be acted on
                            as they deem sufficient.
                        43. Resolved that the funds of the University not justifying the appropriation of money to that purpose, the
                            offer of the executors of Francis W Gilmer decd., for the sale of his library, cannot at this time be accepted.
                        44. Resolved, that the sentence of the faculty expelling Thomas Barclay from the University, and the letter of
                            Tho’s Barclay to the board on that subject, have been considered, & the sentence is approved.
                        45. Resolved that the sentence of the faculty expelling C. Peyton from the University, is approved.
                        46. Resolved, that the case of  Yeates, referred by the faculty to this board, not having been reached
                            till a late hour of the last day of our session, and neither documents nor evidence being before the board, to enable them
                            to act upon it, the consideration thereof is postponed till December.
                        47. The Youth of the Country cannot learn too early to respect the laws. To evade the process of the Courts
                            necessary to the administration of justice, is a high contempt of those laws, and indicates a disposition to
                            insubordination which requires the decided reprehension of the board.
                        Resolved, therefore, that the faculty make known to the students that the Visitors strongly disapprove every
                            attempt to evade the process of the Courts.
                        48. Resolved, further, that any student, in any manner, evading the process of the courts, shall be liable to any
                            of the penalties prescribed by the enactments of the University.
                        49. Resolved, that the room for the public examination shall be indicated by the executive committee, &
                            prepared for the purpose by the proctor under their direction.
                        50. Resolved that in adjusting the accounts of the professors, their salaries shall be regarded as commencing at
                            the date of the acceptances of their appointments, unless it shall have been otherwise specially provided, in the
                            contracts with them.
                        The board then adjourned to the first Monday in December next.
                        
                            
                                Nichs. Ph. Trist
                            
                                                
                            
                            Sec.y
                        
                    